Citation Nr: 0827229	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a nervous disorder.

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of service 
connection for fibromyalgia; and determined that new and 
material evidence had not been submitted to reopen a 
previously denied claims of service connection for a lumbar 
spine disorder and a nervous disorder.

In a September 2007 Supplemental Statement of the Case 
(SSOC), the RO appears to have considered service connection 
for a lumbar spine disorder on the merits.  Regardless of the 
RO's actions involving the claim, the Board must still 
determine whether new and material evidence has been 
submitted with regard to that issue.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.  New medical evidence, consisting of 
private medical records dated between 2004 and 2007, along 
with a waiver of RO jurisdiction, was received in April 2008.  
This evidence was accepted for inclusion in the record before 
the Board.  See 38 C.F.R. § 20.800 (2007).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for a lumbar spine disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.   The remaining issues of service 
connection for fibromyalgia and whether new and material 
evidence has been received to reopen the claim of service 
connection for a nervous disorder are also remanded.  
Accordingly, these matters are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  In a November 1988 decision, the RO denied a claim of 
entitlement to service connection for a lumbar spine 
disorder.  The veteran did not appeal and that decision 
became final. 

2.  In a rating decision August 1999, the RO determined new 
and material evidence had not been received in order to 
reopen the previously denied claim of entitlement to service 
connection for the lumbar spine disorder.  The veteran did 
not appeal and that decision became final.

3.  The evidence associated with the claims file, subsequent 
to the final August 1999 RO decision, relates to an 
unestablished fact necessary to substantiate the claim, and 
also raises a reasonable possibility of substantiating the 
claim.




CONCLUSION OF LAW

The August 1999 decision is final; however, new and material 
evidence has been submitted and the claim of entitlement to 
service connection for a lumbar spine is reopened.  38 
U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) recently 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, 
that there is no need to discuss the impact of the VCAA on 
the matters resolved in the veteran's favor in the decision 
below.  These actions do not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


New and Material Evidence

The veteran asserts that he has submitted new and material 
evidence sufficient to reopen the previously denied claim of 
entitlement to service connection for a lumbar spine 
disorder, and that his claim should be reopened and granted 
on the merits.  

In a November 1988 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a lumbar spine 
disorder.  The veteran did not file a timely appeal in the 
year following the issuance of that decision.  Therefore, the 
1988 decision is considered final.  38 U.S.C.A. § 7105 (West 
2002).  Subsequent petitions to reopen the claim were denied 
in rating decisions of December 1992, March 1996, and August 
1999.  The veteran did not file a timely appeal of any of 
those decisions; and they also became final.  The veteran 
filed the instant petition to reopen the claim in June 2002.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The rating decision of August 1999 is the last final 
disallowance of the claim.  In that rating decision, the RO 
denied service connection for a lumbar spine disorder with 
the reasoning that the evidence submitted did not show a 
nexus or causal relationship between a current lumbar spine 
disorder and military service.  Therefore, the evidence 
submitted with the petition to reopen the claim must show a 
nexus or causal relationship between a current lumbar spine 
disorder and military service.  

At the time of the August 1999 decision, the evidence 
consisted of the veteran's service treatment records; and 
post-service treatment records from various private medical 
facilities and physicians, all dated between February 1988 
and April 1999.  The service treatment records showed that in 
September 1987, during the second week of basic training, the 
veteran began to complain of low back pain.  He denied any 
trauma or prior history of back pain.  Clinical examinations 
showed increased lordosis of the lower spinal and upper 
lumbar segments.  The veteran was diagnosed with mechanical 
low back pain.  Throughout basic training, follow-up clinical 
examinations showed no improvement, and the diagnosis 
remained mechanical low back pain, unresolved.  X-rays showed 
increased lordosis of the lumbar spine, but were noted to be 
essentially within normal limits.  

The post-service private medical records, dated between 
February 1988 and April 1999, showed ongoing treatment for 
continued chronic low back pain, with x-ray findings of 
degenerative disc disease, L5-S1 and lumbosacral 
radiculopathy syndrome.  The records also revealed treatment 
received for other health problems.

As noted, the veteran's petition to reopen his claim of 
entitlement to service connection for a lumbar disorder was 
filed in June 2002.  In support of this petition, the veteran 
submitted numerous treatment records from private medical 
facilities and treating physicians, dated from February 1988 
to September 2007; and two letters of correspondence dated in 
January 2004 and August 2005, from Dr. C., a private 
physican.  Additional evidence added to the record consists 
of an October 2006 VA examination report, with an August 2007 
addendum; and testimony from the veteran and his wife at a 
hearing held in April 2008.

The private treatment records show ongoing treatment for 
continued complaints of lumbar spine pain and discomfort, 
including nerve blocks injections, physical therapy, and use 
of pain medications.  In the January 2004 letter of 
correspondence, Dr. C. indicated that the veteran had 
sustained a fall during basic training and hurt his back at 
such time.  He opined that the veteran's low back pain was 
related to the injury he sustained in 1987.  In the August 
2005 letter of correspondence, Dr. C. indicated that he had 
reviewed the veteran's service medical records and they 
showed evidence of mechanical low back pain with spasms, in 
1987.  After noting that the veteran still had the low back 
pain and was receiving treatment, Dr. C. stated, in part, the 
following: "I strongly feel that the low back pain in the 
past has contributed to his current low back pain problems."  

The 2006 VA examination report reflects findings from a 
clinical evaluation and a diagnosis of lumbar spine 
arachnoiditis.  In the report, the examiner also stated that 
without knowledge of the veteran's post-service employment 
history, he could not determine whether a nexus existed 
between the current back disorder and military service 
without resorting to mere speculation.  In the 2007 addendum 
report, the examiner opined, in part, that it is not as 
likely as not that the veteran's previous mechanical back 
pain is related to the current lumbar spine disorder.

Finally, at the 2008 hearing, the veteran testified that his 
back problems were first noticed while during physical 
training exercises.  The veteran's wife testified that she 
remembered the veteran complaining of back pain shortly after 
he was discharged from service.  Overall, the hearing 
transcript reflects the veteran's contention that his current 
back disorder is related to military service.  

Upon a careful review of the record, the Board observes that 
the private treatment records and hearing testimony added to 
the record since the August 1999 rating decision, are 
generally cumulative of information already of record and do 
not represent new evidence in a true sense.  They merely show 
that the veteran has a back disorder for which he is 
receiving treatment.  In addition, the veteran's contentions 
were previously considered by the RO and rejected.  On the 
other hand, the correspondence from Dr. C. and the VA 
examination reports are considered new.  This evidence is not 
cumulative and redundant of evidence already in the file, and 
was not previously considered by the RO.  See 38 C.F.R. 
§ 3.159(a) (2007).

The VA examination reports and the August 2005 nexus opinion 
from Dr. C. are also considered to be "material" evidence 
since they relate to an unestablished fact necessary to 
substantiate the claim, specifically whether there is a nexus 
or causal relationship between a current lumbar spine 
disorder and military service.  See Id.  This evidence is 
presumed credible for the limited purpose of ascertaining 
materiality.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
In addition to relating to an unestablished fact necessary to 
substantiate the claim, the August 2005 correspondence from 
Dr. C. raises a reasonable possibility of substantiating the 
claim.  In that letter, he suggests that the low back 
problems experienced during military service are causally 
related to the current low back problems.  As this opinion in 
particular, both relates to an unestablished fact necessary 
to substantiate the claim and also provides a reasonable 
possibility of substantiating of the claim, it is sufficient 
to reopen the claim.  New and material evidence has been 
submitted and the claim is reopened.  

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  However, for the reasons detailed in the remand 
section, additional development is required for a full and 
fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been submitted and the 
application to reopen the claim of service connection for a 
lumbar spine disorder is granted.  To this extent, and to 
this extent only, the appeal is allowed.


REMAND

The Board finds that there is a further duty to assist the 
veteran in developing evidence as it relates to reopening the 
previously denied claim of entitlement to service connection 
for a nervous disorder; and service connection for a lumbar 
spine disorder and fibromyalgia.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

With regards to reopening the previously denied claim of 
entitlement to service connection for a nervous disorder, a 
review of the claims folder reveals that the June 2002 and 
February 2003 notices to the veteran are defective; as they 
both reference the Hodge standard of what constitutes new and 
material evidence, which is not applicable in this matter.  
See Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  The 
regulation pertaining to the definition of new and material 
evidence was amended due to the passage of the VCAA, which 
became effective November 9, 2000.  This amendment is 
effective for claims filed after August 29, 2001.  Here, the 
appellant's claim to reopen was submitted in June 2002.  
Therefore, the amended provisions are for application in this 
case.  38 C.F.R. § 3.156(a) (2007).  

Although additional notice sent to the veteran in July 2004 
corrected the error, the recent September 2007 Supplemental 
Statement of the Case (SSOC), still reflects application of 
the Hodge standard in the RO's analysis.  To avoid any 
possible confusion on the veteran's part as to what is needed 
to reopen his claim of service connection for a nervous 
disorder, this error should be corrected.  

In addition, because the terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants, a generic notice of this type is not 
sufficient, according to the United States Court of Appeals 
for Veterans Claims (Court's) decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Rather, notice to the veteran must 
also describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Id.  Here, the RO has not provided the 
veteran a specifically tailored notice explaining what is 
needed to reopen his claims for service connection for a 
nervous disorder, in light of the prior deficiency(ies) in 
that claim.

As it relates to all the issues on appeal, the October 2006 
VA examination reported noted that the veteran has been in 
receipt of Social Security (SSA) disability benefits due in 
part to his back condition since 2003.  These records are not 
yet included in the claims file and must be obtained before a 
decision on the claims of entitlement to service connection 
can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1993).  In light of the need to obtain additional medical 
records, the RO should arrange for the veteran's claims 
folder to be reviewed by the examiner who prepared the 
October 2006 examination report and August 2007 addendum (or 
a suitable substitute if that examiner is unavailable), for 
the purpose of preparing an addendum that addresses the 
etiology of the veteran's back condition.  See 38 U.S.C.A § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
of 38 C.F.R. §§ 3.159 to correct any 
notification error in the prior VCAA 
notices and the September 2007 SSOC with 
regard to the issue of whether new and 
material evidence has been submitted to 
reopen the previously denied claim for 
service connection for a nervous 
disorder.  The RO should also ensure that 
its notice to the veteran meets the 
requirements of the decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as 
appropriate.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All records 
obtained must be associated with the 
claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
October 2006 VA examination report and 
August 2007 addendum report  (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
etiology of the veteran's current lumbar 
spine disorder.  The rationale for all 
opinions expressed should be provided. 
The veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for review. The 
examination report is to reflect whether 
such a review of the claims file was 
made. All indicated studies should be 
performed, and all findings should be 
reported in detail.

With respect to the currently diagnosed 
lumbar spine disorder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder had is its onset during service 
or are in any way related to the 
veteran's active service.

4.  After the veteran has had appropriate 
time to submit any additional evidence, 
the RO should readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


